Citation Nr: 1726908	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  01-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic liver disease, to include hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal currently resides with the RO in Baltimore, Maryland. 

The Veteran testified before the undersigned at a Board hearing in October 2014. A transcript of this hearing has been associated with the claims file.

This matter was previously before the Board in December 2014 and January 2017, at which times it was remanded for further development of the record. 


FINDINGS OF FACT

The criteria for service connection for a chronic liver disease, diagnosed as hepatitis C, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).


CONCLUSION OF LAW

The preponderance of the evidence of record is against a finding that the Veteran's hepatitis C was incurred in, or is otherwise the result of, his military service, to include having received air gun inoculations with shared needles.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA's duty to notify was satisfied by letters issued by the RO to the Veteran in April 2000, and the claim was subsequently readjudicated in multiple supplement statements of the case (SSOCs). See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although it appears that the Veteran was not provided notice addressing the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error is harmless given that service connection is being denied; hence, no rating or effective date will be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also fulfilled its duty to assist to the Veteran.  The AOJ has obtained the Veteran's service treatment and VA and private treatment and examination records.  In its remand directives, the Board requested that the AOJ obtain any records of VA treatment from the VAMC in DC, dated from 1972 to 1975.  An April 2016 response from the Release of Information Center indicated that no such records existed.  The Board also requested that AOJ schedule the Veteran for a VA examination to determine the etiological relationship between his diagnosed Hepatitis C and period of military service, notably his assertions of having contracted hepatitis C from having received air gun inoculations with shared needles.  In March 2017, a VA physician provided the requested opinion.  In addition, in May 2017, the same VA physician who had authored opinion as to the etiology of the Veteran's hepatitis C in 2015 and March 2017 provided another opinion. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions to be more than adequate in adjudicating the Veteran's claim.  The opinions, collectively, were predicated on a full understanding of the Veteran's medical history, to include his service treatment records, post-service VA treatment and examination records, and VBA Fast Letters and consideration of the Veteran's lay assertions, and physical examination and provided a sufficient evidentiary basis upon which to adjudicate the claim for service connection for hepatitis C.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue of entitlement to service connection for hepatitis C has been met.

The Veteran has not alleged any deficiency with his Board hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In short, VA has satisfied its duties to notify and assist.  Accordingly, the Board will address the merits of the Veteran's claim.

Service Connection - Hepatitis C 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since no such disease or disability has been diagnosed or identified, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303 (d).

Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades. See M21-1, III.iv.4.I.2.e, amended July 5, 2015 (incorporating the language of Training Letter 211A (01-02) (April 2001), which was rescinded with its incorporation).  

According to the M21-1, hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987). Id.  

The M21-1 further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks. Id.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran. Id.  

According to the M21-1, there have been no case reports of hepatitis C being transmitted by an air gun injection. Id.  Nevertheless, it is biologically plausible. Id.  

The M21-1 concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C. See M21-1, III.iv.4.I.1.k, amended July 5, 2015 (incorporating the language of Fast Letter 04-13 (June 2004), which was rescinded with its incorporation).

Factual Background

The Veteran contends that his currently diagnosed hepatitis C is etiologically related to service.  Throughout the course of this appeal, he has asserted that he began to experience symptoms of hepatitis C in-service (e.g., upper right quadrant pain, fevers, headaches, etc.) in 1972; that he continued to experience hepatitis-related symptoms after service; and that he was ultimately diagnosed with an unknown strain of hepatitis (A, B, or C) in 1974 and hepatitis C in 2000.  

Service treatment records (STRs) reflect complaints of headaches, mild anorexia, malaise, and right/left upper quadrant pain in March 1972.  On March 16, 1972, STRs indicate that the Veteran was admitted to the Ireland Army Hospital with "possible" hepatitis, and a diagnostic impression of viral illness versus hepatitis.  He was quarantined for approximately 5 days.  Contemporaneous lab tests were negative for hepatitis-associated antigen (HAA).  A March 21, 1972, Clinical Record Cover Sheet reflects that the Veteran returned to duty after being observed for possible viral illness or hepatitis and that no disease was found.  This was also noted on a March 21, 1972, discharge/progress note; the Veteran was discharged in "good" condition.  His separation examination was silent as to complaints, treatment, or diagnoses relating to hepatitis and/or liver disease.  He denied a history of liver problems, jaundice, and hepatitis on the contemporaneous Report of Medical History. 

Following service, a May 2000 private treatment record from Dr. L. indicated that the Veteran was recently diagnosed with Hepatitis C, although it was "unclear how or when he contracted this virus."  Dr. L. noted a history (per the Veteran) of hospitalization and quarantine while in-service, but that the Veteran could not recall any-other exposures and denied any risk factors.

The Veteran underwent a VA examination in December 2001, at which time he reported that he was hospitalized in-service for possible hepatitis.  He stated that he was diagnosed in 1998.  He also reported getting a tattoo in 1998, but denied all other risk factors.  The pertinent diagnosis was hepatitis C, date and origin of mechanism unclear. 

VA treatment records dated in 2002 confirm treatment for hepatitis C.  

The Veteran provided testimony before the undersigned in October 2014.  At that time, he reported that he began to experience hepatitis-related symptoms in-service, and that he was ultimately hospitalized for possible hepatitis in 1972.  He denied any risk factors for hepatitis (to include tattoos), but noted that he had received air gun vaccinations in-service and that they did not change the needles with each vaccination.  Following service, the Veteran reported that he presented to a VA clinic in Washington, D.C., in 1974 for ongoing symptoms of hepatitis and that he was diagnosed with hepatitis at that time.  In support of this, the Veteran and his representative pointed to a purported post-service VA examination or VA treatment record with the date May 9, 1974, noting a "possible" hepatitis diagnosis.  

At this juncture, the Board notes that the medical record to which the Veteran refers is not actually a post-service medical record, but rather a March 1972 service treatment record ("Clinical Record Cover Sheet") documenting his initial in-service hospitalization for possible hepatitis or viral illness.  The May 9, 1974, date on the document most likely refers to the Veteran's expiration term of service, while the Washington D.C. address refers to his home of record at the time of entry to service.  The actual date upon which medical treatment for possible hepatitis/viral illness was rendered is March 16, 1972, to March 21, 1972; this is consistent with the other STRs showing that he was hospitalized for a period of 5 days.  The Board notes that all VA treatment record(s) referenced to by the Veteran, to specifically include records of treatment for hepatitis at the VA Medical Center in Washington, D.C., from approximately 1972 to 1975, were requested as part of the Board's December 2014 remand development.  Notably, a negative response for such records was received from VA Release of Information in April 2016.  Further, the electronic record reflects that the Veteran was scheduled for a VA examination in conjunction with his initial hepatitis claim in September 1973, but he failed to report for such examination.  There is no indication in the record that he was subsequently rescheduled for another VA examination in the 1974 timeframe.  In short, there is simply no other evidence in the claims file to support or corroborate the Veteran's claim that he underwent a VA examination in 1974 or that he was otherwise diagnosed with hepatitis at that time.  The post-service 1974 "VA examination" to which the Veteran refers is a medical record from the U.S. Ireland Army Hospital generated during service in March 1972.

Discussion

In the analysis below, the Board will deny the claim because the preponderance of the evidence of record is against a nexus between the Veteran's diagnosed hepatitis C and his period of military service, to include having received air gun inoculations with shared needles. 

Regarding Shedden element number one (1), evidence of a current disability, an August 2015 VA Liver DBQ confirms that the Veteran has been diagnosed with hepatitis C.  Thus, Shedden element number one (1) has been met.

With respect to in-service disease or injury, the Veteran has competently reported that he received inoculations via air gun injector during service.  As his STRs pertinently reflect that he received several vaccines and, as noted previously herein VA has found it to have been it "biologically plausible" for transmission of hepatitis C through the use of jet injectors, the Board finds Shedden element number two (2), evidence of in-service injury, has been met.

In light of the foregoing, the crux of the claim hinges on Shedden element number three (3), nexus to military service.  There are several VA opinions that are against this aspect of the claim.  

On August 2015 VA examination, the Veteran was examined and his claims file reviewed.  The VA examiner provided a diagnosis of hepatitis C; he noted that the Veteran had been exposed to blood percutaneously (such as by tattooing, body piercing, acupuncture with non-sterile needles, shared toothbrushes and/or shaving razors) via a right deltoid tattoo in the 1990's.  The examiner opined that hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In so finding, the examiner did not address any facts specific to the Veteran's case, but cited to non-specific, generic facts about hepatitis C.  In January 2017, the Board sought an addendum VA opinion. See Board Remand, January 2017. 

An addendum VA opinion was obtained in March 2017.  The VA examiner again opined that it was less likely than not that hepatitis C was incurred in or caused by the claimed in-service injury, event or illness.  This time, the examiner reviewed the pertinent STRs showing treatment for "possible hepatitis" in March 1972 and his separation examination.  The examiner noted that no disease was found at the time of his hospitalization in 1972 and that he was discharged in good condition.  He further noted that the Veteran had denied jaundice or hepatitis on the separation Report of Medical History.  The examiner stated that hepatitis C was primarily spread by contact with blood and blood products and that the highest prevalence of hepatitis C infection was among those with repeated, direct percutaneous exposures to blood.  

In a May 2017 VA addendum opinion, the VA examiner again provided a negative opinion, noting that the onset of hepatitis C was post-service, around 1998, and that according to VBA, "while there is at least one case report of hepatitis B being transmitted by an air gun injection, thus far, there have been no case reports of HCV being transmitted by an air gun transmission."

The Board finds the VA opinions, collectively, to be highly probative as to the issue of nexus as they were rendered after a thorough review of the pertinent service and post-service records and they were supported by sound rationale.  Notably, there are no other medical opinions of record to the contrary.  

In so finding, the Board acknowledges that the Veteran experienced potentially hepatitis-related symptoms during service (i.e., upper quadrant pain, malaise, weight-loss, etc.); however, antigen blood tests were ultimately negative for hepatitis.  Moreover, the symptoms then endorsed were acute and transitory and resolved after the March 1972 hospitalization as evidenced by the lack of further complaints/treatment during service and the negative findings on separation from service.  Again, the Veteran expressly denied having a history of hepatitis or liver problems on the separation Report of Medical History.  These findings are probative evidence against inception during service. 

The post-service medical record is also silent for treatment and/or diagnoses of hepatitis C until approximately 1998/2000, at which time hepatitis C was formally diagnosed.  This is more than 26 years after separation from service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

As a final matter, and as noted previously herein, service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303 (b) based on a continuity of symptomatology. Walker, supra.  Hepatitis C is not a chronic disease listed in 38 C.F.R. § 3.309 (a), but the Veteran is competent to report symptoms since service and such statements can support a claim for service connection under 38 C.F.R. §§ 3.303 (a) and (d).  

In this case, however, the Board does not find the Veteran's statements as to continuity of symptomatology to be credible.  As noted above, there is no corroborating evidence to support the Veteran's claim that he was treated for hepatitis at the VAMC in DC in 1974, or that he underwent a VA hepatitis examination in 1974.  Indeed, the April 2016 ROI response found no records of VA treatment for the dates from 1972 to 1975.  Moreover, the treatment record that the Veteran points to as evidence of treatment/examination for hepatitis in 1974 is actually a service treatment record generated in March 1972. See Factual Background Discussion, supra.  The Veteran has also been inconsistent in his statements as to onset and initial diagnosis.  For example, during his Board hearing, he reported that he was diagnosed with hepatitis in 1974.  Later, during his December 2001 VA examination, he reported that he was diagnosed in 1998.  The latter date is most consistent with the other evidence of record, to include the May 2000 letter from Dr. L. (noting a "recent" hepatitis C diagnosis), August 2010 private treatment records (noting a self-reported hepatitis diagnosis in 1999), and November 2002 VA treatment records. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)(A VA adjudicator may properly consider internal consistence, facial plausibility, and consistency with other evidence submitted on behalf of the veteran).  

Lastly, the Board acknowledges that the Veteran filed an initial claim for service connection for hepatitis in May 1973; thereafter, he failed to report to the scheduled VA examination.  The post-service record is otherwise silent as to complaints, treatment, or diagnoses of hepatitis C until decades after separation from service.  

In short, the Veteran's statements as to continuity symptomatology since service are not credible for the reasons discussed above and are thus afforded little probative value.  

The Board has also considered the Veteran's statements linking his hepatitis C to service.  While lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of hepatitis C, falls outside the realm of common knowledge of a lay person. Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence. Id.   

In sum, the post-service medical evidence of record shows that the first evidence of hepatitis C was many years after the Veteran's separation from active service in 1972.  There is also no medical evidence that his hepatitis C is related to military service.  The Board has considered the Veteran's statements regarding a link between in-service air gun inoculations with shared needles and hepatitis C, but finds that his statements are of little probative value as he is a layperson and not competent to provide medical opinions.  His statements are clearly outweighed by the medical evidence against the claim, notably the 2017 VA addendum opinions. 

As the evidence does not establish a nexus between the Veteran's hepatitis C and in-service injury, the Board must conclude that the preponderance of the evidence of record is against the claim and it is denied. 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


